Citation Nr: 1545085	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in March 2015.  A transcript of the hearing has been associated with the Veterans Benefits Management System (VBMS) electronic file.

The Board has reviewed and considered the documents contained in the electronic files including VBMS and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

At the March 2015 hearing, the Veteran stated she had been diagnosed with fibromyalgia in October 2014 while being treated at the Florence, South Carolina VAMC.  A review of the claims file shows that VA examinations of June 2012 and January 2014 have been associated with the claim file.  Moreover, records from May 2013 to December 2013 have been associated with the Veteran's Virtual VA file.  Therefore, it appears there are outstanding relevant records to be obtained.  On remand, these records should be associated with the claim file.  

The Veteran is claiming service connection for a back disability and chest pains.  She was afforded a VA examination in January 2014.  At the time, she was diagnosed with lumbar strain and GERD, associated with chest pains.  

In regards to the lumbar strain, the examiner opined that it is less likely than not related to service.  The examiner reasoned that the Veteran reported she had started to experience back pain 2-3 years prior and the service treatment records were silent for any complaints of or treatment for back issues.  However, at the hearing, the Veteran testified that she injured her back in service while doing heavy lifting, and had experienced back pain in service and since.  The Veteran is competent to report injuring her back.  On remand, a new VA medical opinion is needed which considers the Veteran's allegations of continuity of symptomatology.

In regards to the GERD, the examiner opined that it is less likely than not related to service.  The examiner reasoned that the Veteran reported she had started to experience chest pains in April 2011 per outpatient treatment records and service treatment records are silent for any complaints of or treatment for chest pain or GERD.  However, at the hearing, the Veteran testified that she experienced chest pains in service when she over exerted herself, that she sometimes experienced chest pains in the middle of the night, and that she has continued to experience chest pains since service.  On remand, a new VA medical opinion is needed which considers the Veteran's allegations of continuity of symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claim file all VA outpatient treatment records for the claimed disabilities, from the Florence, South Carolina VAMC.  Specifically, all records from December 2013 should be obtained and associated with the claim file.  All efforts to obtain the records should be documented in the claims file.

2. Return the claim file to the examiner who conducted the January 2014 VA examination and request that an addendum etiology opinion be provided regarding the lumbar strain and GERD.  In regards to the lumbar spine, the examiner should be asked to consider the Veteran's reports of a back injury in service with back pain in service and since service.  In regards to the GERD, the examiner should consider the Veteran's reports of chest pains in service with exertion and in the middle of the night, and her reports of continued chest pains since service.  A complete rationale for any opinion rendered must be provided.  If the January 2014 VA examiner is unavailable, the claim file should be forwarded to an equally qualified examiner who can provide the opinion requested.  If a new examination is needed prior to issuing the new opinion, one should so be scheduled.

3. Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




